Matter of Ja'Vaughn Kiaymonie S. (Nathaniel S.--Antoinette S.) (2017 NY Slip Op 00029)





Matter of Ja'Vaughn Kiaymonie S. (Nathaniel S.--Antoinette S.)


2017 NY Slip Op 00029


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Saxe, J.P., Moskowitz, Gische, Kahn, Gesmer, JJ.


2623

[*1]In re Ja'Vaughn Kiaymonie S., A Dependent Child Under Eighteen Years of Age, etc., Nathaniel S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent, Antoinette S., Respondent.


Neal D. Futerfas, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about May 19, 2015, which determined, after a hearing, that respondent father had neglected the subject child, unanimously affirmed, without costs.
Although Family Court should have stated the grounds for its determination (see Family Ct Act § 1051), there is no need to dismiss the petition, because this Court has the authority to state the grounds (see Matter of Poli K., 34 AD3d 354, 355 [1st Dept 2006], lv denied 8 NY3d 809 [2007]).
Family Court's determination was supported by a preponderance of the evidence showing that the father had neglected the child because he knew or should have known that respondent mother was abusing narcotics while she was pregnant with the child, but failed to take any steps to stop her drug use (see Family Ct Act §§ 1046[b][i]; 1012[f][i][B]; Matter of Ashante M., 19 AD3d 249, 249 [1st Dept 2005]; Matter of Niviya K. [Alfonzo M.], 89 AD3d 1027, 1028 [2d Dept 2011]).
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK